     Case 2:90-cv-00520-KJM-DB Document 6059 Filed 12/31/18 Page 1 of 5

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JAY C. RUSSELL, State Bar No. 122626
     ADRIANO HRVATIN, State Bar No. 220909
 3   Supervising Deputy Attorneys General
     ELISE OWENS THORN, State Bar No. 145931
 4   ANDREW M. GIBSON, State Bar No. 244330
     TYLER V. HEATH, State Bar No. 271478
 5   IAN MICHAEL ELLIS, State Bar No. 280254
     TOBIAS G. SNYDER, State Bar No. 289095
 6   Deputy Attorneys General
      455 Golden Gate Avenue, Suite 11000
 7    San Francisco, CA 94102-7004
      Telephone: (415) 510-4426
 8    Fax: (415) 703-5843
      E-mail: Tobias.Snyder@doj.ca.gov
 9   Attorneys for Defendants

10
                              IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13

14

15   RALPH COLEMAN, et al.,                                2:90-cv-00520 KJM-DB (PC)

16                                          Plaintiffs, DEFENDANTS’ MONTHLY
                                                        PSYCHIATRY VACANCY REPORT
17                  v.
                                                           Judge:       The Hon. Kimberly J. Mueller
18
     EDMUND G. BROWN JR., et al.,
19
                                         Defendants.
20

21         On February 14, 2018, the Court ordered Defendants to file, on a monthly basis, a report

22   “identifying the psychiatrist vacancy rates at each CDCR institution and in the aggregate

23   systemwide . . . for the preceding month.” (ECF No. 5786 at 4.) The Court ordered Defendants

24   to file the report by the 15th day of the month. (Id.) On August 22, 2018, the Court approved a

25   stipulation filed by the parties shifting the reporting date to the last court day of the month. (ECF

26   No. 5886.)

27

28
                                                       1
                                        Defs.’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6059 Filed 12/31/18 Page 2 of 5

 1        A letter from Defendant CDCR is attached enclosing CDCR’s Division of Health Care

 2   Services Systemwide Mental Health Program Allocated and Filled Psychiatry Positions for

 3   November 2018.

 4

 5   Dated: December 31, 2018                           Respectfully submitted,
 6                                                      XAVIER BECERRA
                                                        Attorney General of California
 7                                                      JAY C. RUSSELL
                                                        ADRIANO HRVATIN
 8                                                      Supervising Deputy Attorneys General
 9                                                      /s/ Tobias G. Snyder
                                                        TOBIAS G. SNYDER
10                                                      Deputy Attorney General
                                                        Attorneys for Defendants
11
     CF1997CS0003
12   42097505.docx

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                     Defs.’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
               Case 2:90-cv-00520-KJM-DB Document 6059 Filed 12/31/18
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION      Page
                                                                 EDMUND G. BROWN3JR.,
                                                                                  ofGOVERNOR
                                                                                      5
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        December 31, 2018




        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      CDCR’S DIVISION OF HEALTH CARE SERVICES SYSTEMWIDE MENTAL
                 HEALTH PROGRAM ALLOCATED AND FILLED PSYCHIATRY POSITIONS

        Dear Ms. Thorn:

                 The California Department of Corrections and Rehabilitation (CDCR) hereby submits its
        monthly report identifying the psychiatry vacancy rates at each CDCR institution and in the
        aggregate systemwide for November 2018. It is attached as Exhibit A. In accordance with the
        Court’s February 14, 2018 order, the report contains the vacancy rates at each CDCR institution
        and systemwide and the same data as the Correctional Health Care Services Mental Health
        Institution Vacancies: Summary by Institution by Classification. It also includes data from the
        monthly telepsychiatry report, as well as a separate column showing the number of psychiatric
        nurse practitioners working at each institution and systemwide, and the fill rate including
        psychiatric nurse practitioners.


        Sincerely,

        /s/ Katherine Tebrock
        KATHERINE TEBROCK
        Deputy Director
        Statewide Mental Health Program
Case 2:90-cv-00520-KJM-DB Document 6059 Filed 12/31/18 Page 4 of 5




            EXHIBIT A
                             Case 2:90-cv-00520-KJM-DB Document 6059 Filed 12/31/18 Page 5 of 5

                                                              Division of Health Care Services
                                                             Statewide Mental Health Program
                                                 Allocated and Filled Psychiatry Positions - November 2018
                             Allocated July 20181                                                Filled Nov 2018                             Filled w PNP Nov 2018
Sites                Site            Telepsych            Total         Site2        Registry3       Telepsych4    Total    Percentage   PNP2,3      Total    Percentage
   ASP                5.00                0.00             5.00          0.00          4.87            0.00         4.87       97%        0.00       4.87        97%
   CAL                1.00                0.00             1.00          1.00          0.00            0.00         1.00      100%        0.00       1.00       100%
   CCC                0.00                1.00             1.00          0.00          0.00            0.00         0.00       0%         0.00       0.00        0%
   CCI                4.50                3.00             7.50          0.00          3.74            1.00         4.74       63%        0.00       4.74        63%
  CCWF               10.50                2.00            12.50          5.50          0.00            0.00         5.50       44%        2.97       8.47        68%
   CEN                1.00                0.00             1.00          1.00          0.00            0.00         1.00      100%        0.00       1.00       100%
  CHCF               20.00                6.00            26.00          5.00          3.59            5.00        13.59       52%        1.00      14.59        56%
 CHCF PIP            36.50                0.00            36.50         15.90          3.98            2.00        21.88       60%        0.00      21.88        60%
   CIM               11.50                0.00            11.50         10.00          0.74            0.00        10.74       93%        0.00      10.74        93%
   CIW               10.80                1.00            11.80          4.00          2.25            0.00         6.25       53%        0.00       6.25        53%
   CMC               18.00                0.00            18.00         16.50          1.96            0.00        18.46      103%        0.00      18.46       103%
   CMF               17.00                2.00            19.00         11.90          3.29            2.00        17.19       90%        0.00      17.19        90%
 CMF PIP             32.00                0.00            32.00          8.00          2.59            1.00        11.59       36%        0.00      11.59        36%
   COR               11.50                5.00            16.50          2.50          6.00            2.50        11.00       67%        1.00      12.00        73%
   CRC                5.00                0.00             5.00          5.50          0.00            0.00         5.50      110%        0.00       5.50       110%
   CTF                7.00                1.00             8.00          2.75          0.69            1.00         4.44       56%        1.00       5.44        68%
   CVSP               0.00                1.00             1.00          0.00          0.43            0.00         0.43       43%        0.00       0.43        43%
    DVI               4.50                0.00             4.50          2.00          1.96            0.00         3.96       88%        0.00       3.96        88%
   FSP                3.50                0.00             3.50          4.00          0.00            0.00         4.00      114%        0.00       4.00       114%
  HDSP                2.50                4.00             6.50          1.00          0.00            3.20         4.20       65%        0.00       4.20        65%
    ISP               1.00                0.00             1.00          0.00          0.60            0.00         0.60       60%        0.00       0.60        60%
   KVSP               5.50                3.00             8.50          1.00          3.45            1.25         5.70       67%        0.00       5.70        67%
   LAC               11.00                3.00            14.00          6.00          4.67            3.00        13.67       98%        0.88      14.55       104%
  MCSP               12.50                4.00            16.50          8.00          1.74            2.25        11.99       73%        0.00      11.99        73%
  NKSP                9.50                0.00             9.50          3.00          2.04            1.00         6.04       64%        0.05       6.09        64%
   PBSP               1.00                2.00             3.00          0.00          0.00            1.20         1.20       40%        0.00       1.20        40%
   PVSP               4.00                0.00             4.00          1.00          1.21            0.00         2.21       55%        0.00       2.21        55%
   RJD               15.00                3.00            18.00          5.40          6.07            3.00        14.47       80%        0.00      14.47        80%
   SAC               17.50                4.00            21.50         14.00          3.65            0.20        17.85       83%        0.00      17.85        83%
   SATF              10.50                9.00            19.50          0.00          4.07            5.00         9.07       47%        3.82      12.89        66%
   SCC                2.50                0.00             2.50          2.50          0.00            0.00         2.50      100%        0.00       2.50       100%
   SOL                6.00                0.00             6.00          5.00          0.86            0.20         6.06      101%        0.00       6.06       101%
    SQ               13.00                0.00            13.00         11.00          0.97            0.00        11.97       92%        0.00      11.97        92%
   SVSP               5.50                5.00            10.50          1.00          5.34            2.20         8.54       81%        0.00       8.54        81%
 SVSP PIP            10.00                0.00            10.00          0.00          5.39            1.00         6.39       64%        0.00       6.39        64%
   VSP                6.50                3.00             9.50          0.75          0.99            4.75         6.49       68%        0.00       6.49        68%
   WSP                9.50                1.00            10.50          3.00          1.16            3.25         7.41       71%        0.82       8.23        78%
  TOTAL             342.30               63.00           405.30         158.20         78.30           46.00       282.50      70%       11.54      294.04       73%
 Footnote
            1 Source: MH Memo July 2018 Statewide Mental Health Position Allocated
            2 Source: Dec 3, 2018 CCHCS Psychiatrist Vacancy/Coverage Report
            3 Source: PSYT_PNP Temp Relief Details (November, 2018)
            4 Source: (November 30, 2018 Telepsychiatry Provider List
